DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment, received 02 May 2022, is reviewed and entered. Claims 6-10 and 16-20 are amended, claims 22 and 23 are added, and claims 4 and 21 are canceled, leaving claims 1-3, 5-20, 22, and 23 pending. Claim 23 is withdrawn by Examiner, as set forth below. Therefore, claims 1-3, 5-20, and 22 are presented for examination. This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 23 recites an inner glove palm including a polymer lattice structure, which is not shown in the elected embodiment of figures 12-15. See the 9/7/2021 Restriction Requirement and the 10/13/2021 nonfinal rejection. The disclosure does not clearly recite an inner glove palm. Species I shown in figures 1-11 has support for an inner glove assembly 1 and palm liner 5 which appear to be closest to the claimed “inner glove palm.” However, these features are only shown in figures 1-11 and the elected embodiment shown in figures 12-14 do not show “an inner glove palm.” Para. 0055 discloses “other gloves” with an “inner palm” “may include a lattice portion” but this disclosure does not support the elected embodiment having “an inner glove palm including a polymer lattice structure” as required by claim 23. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive.
On page 8 of the Remarks, Applicant argues Aoki’s and meshwork patterns 20 which has all of the claimed structure of the “lattice portion,” “does not form a lattice portion relevant to Applicant’s disclosure.” The Remarks are silent as to the structure that Aoki lacks. Applicant is reminded that  although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The claims do not further limit the structure of the lattice portion, and Aoki discloses a lattice portion to the degree claimed. The specification does not give any specific structure or definition of a lattice portion, so the term is interpreted as best understood and to the degree claimed. Oxford Languages Dictionary defines a lattice as “an interlaced structure or pattern resembling a lattice.” To the degree Aoki discloses a portion that comprises a pattern that resembles a lattice, Aoki reads on the claimed “lattice portion.” Should the invention’s lattice portion have a structure that is not disclosed by Aoki, then Examiner suggests incorporating that structure into the claim in order to further define the claimed invention.
On page 9 of the Remarks, Applicant argues Lucas’s polymer doesn’t disclose the method by which the polymer is formed. Applicant is reminded that the recitation “formed with additive manufacturing” is a product-by-process recitation that does not limit the polymer material.
On page 9 of the Remarks, Applicant argues the modification is improper because Applicant does not understand the meaning of the term “provide” and that the rejection “does not make sense.” Both Aoki and Lucas disclose lattice portions, and Lucas discloses the lattice portion is a polymer material. Therefore, it is known in the art that a lattice portion could be made from a polymer material. It would be obvious to provide (or manufacture, or have) a lattice portion in a polymer material for the reasons set forth in the rejection.
On page 9-10 of the Remarks, Applicant argues Aoki’s lattice portion is stiff and points to Aoki col 2 line 31 as evidence. This is not what Aoki col 2 line 31 says. Furthermore, Aoki col 2 line 35-40 directly contradicts Applicant’s argument by disclosing the mesh-like apertures 22 of the meshwork patterns 20 are intended to facilitate bending, which is a disclosure of flexibility. Both Aoki and Lucas lattice portions are intended to be flexible.
On page 10 of the Remarks, Applicant mischaracterizes the modification by suggesting the modification adds an additional lattice portion to Aoki. The modification provides the lattice portion in a polymer material, not a polymer lattice portion in addition to the leather lattice portion.
On page 10-11 of the Remarks, Applicant argues the product-by-process limitations which have already been addressed:

    PNG
    media_image1.png
    199
    649
    media_image1.png
    Greyscale

The claimed product is a “lattice portion compris[ing] an arrangement of a polymer material.” Aoki discloses a lattice portion (meshwork patterns 20) and as a result of the combination, the lattice portion/ meshwork patterns 20 are provided in a polymer material, resulting in a lattice portion comprising an arrangement of a polymer material, which is identical to the claimed lattice portion comprising an arrangement of a polymer material. Therefore, the modified prior art lattice portion is the “same as” the claimed lattice portion. If the process by which the materials are made results in a different structure, Examiner suggests a claim limitation further defining the structural difference in the material.
It is further noted, as Applicant points out on page 11 of the Remarks which references para. 0039 of the Specification, the additive manufacturing such as 3D printing is not critical to achieving the desired properties of the lattice portion. Para. 0039 discloses the process “may be necessary” which suggests it is not always necessary, and the desired properties could be achieved by other processes.
On pages 11-12 of the Remarks, Applicant argues Aoki’s process does not provide the structural characteristics, but does not state what these structural characteristics are, nor are they found in the claims.
Applicant does not separately argue against the rejections of claims 2, 5, and 11-15.
On page 14 of the Remarks, with respect to claim 3, Applicant argues Dueck’s lattice portion “is not equivalent to, nor a substitute for, Applicant’s lattice portion…” but does not explain how Dueck’s monofilament mesh/ lattice portion differs from the claimed lattice portion.
Arguments drawn to newly added subject matter are addressed in the rejections below.
In light of the above, the rejection is believed to be proper.


Claim Rejections - 35 USC § 102

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas, Jr. (US 6772441 B2).

As to claim 19, Lucas discloses a sports glove (“Soccer goalkeeper glove,” title) comprising:
a glove back (fig 2);
a plurality of fingers (fig 1); and
a glove palm (fig 1);
wherein the glove palm includes a polymer lattice structure (mesh 20 is a polymer as disclosed in col 4 line 5-10) formed with additive manufacturing (The recitation “formed with additive manufacturing” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).); and
wherein each of the plurality of fingers and the glove back comprises an additional polymer lattice structure (the figures show mesh 20 on the front of each finger and on the back of each finger, the portion on the back of each finger being considered to be the additional structure on the glove back) formed with additive manufacturing (The recitation “formed with additive manufacturing” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).).

As to claim 20, Lucas discloses a second additional polymer lattice structure positioned between two of the plurality of fingers (fig 1), wherein the second additional polymer lattice structure is formed with additive manufacturing (The recitation “formed with additive manufacturing” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).).



Claim Rejections - 35 USC § 103

Claims 1, 2, 5-8, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 4483022 A) in view of Lucas, Jr. (US 6772441 B2).

As to claim 1, Aoki discloses a sports glove (“Baseball glove,” title) comprising:
a glove back (see annotated fig 1 below),
a plurality of fingers (“one or more fingers,” see annotated fig 1 below), and
connecting lacing (see annotated fig 1 below);
wherein at least one of (a) the glove back, (b) a finger of the plurality of fingers, or (c) the connecting lacing includes a lattice portion (at least the glove back 16 and one or more finger portions include meshwork patterns 20 and meshwork patterns 20 have all of the claimed structure for the “lattice portion” and so are considered to be “a lattice portion” to the degree claimed, see fig 1).
Aoki does not disclose the lattice portion is formed with additive manufacturing, wherein the lattice portion comprises an arrangement of a polymer material.
Lucas teaches a similar sports glove (“Soccer goalkeeper glove,” title) comprising:
a glove back (fig 2), and
a plurality of fingers (fig 1),
wherein at least a finger of the plurality of fingers includes a lattice portion (Mesh 20 has all of the claimed structure for the “lattice portion” and so is considered to be “a lattice portion” to the degree claimed), wherein the lattice portion comprises an arrangement of a polymer material (col 3 line 25 discloses, “ Several working prototypes of glove 10 have been successfully demonstrated using nylon screening for flexible and non-stretchable material 20. A wide variety of screenings materials exist, and screens can be made of various polymer materials that may be satisfactorily flexible and stretch resistant. Screen, mesh, or strand material need not be polymeric, so long as it is sufficiently flexible, durable, and stretch resistant. Preferred screening has strands attached to each other at crossing points and is lightweight and cost effective. It also must be flexible and durable enough to survive countless flexures during hand movements required in play. Mesh dimensions of screening or netting 20 do not appear to be critical, and readily available mesh dimensions appear to be satisfactory.”).
The purpose of Aoki’s lattice portion is “to reduce stretch of the back leather member” (col 1 line 30-35).
Like Aoki’s lattice portion, the purpose of Lucas’ lattice portion is to use tension resistant and stretch resistant material to “resist any back bending force from ball impact on one of the fingers” (col 1 line 35-55).
Therefore, both the leather material of Aoki and the polymer material of Lucas have the same function, which is to reduce and resist stretch, and the two materials are functional equivalents.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the lattice portion comprising an arrangement of a polymer material as taught by Lucas, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the lattice portion comprising an arrangement of a polymer material as taught by Lucas, for the purpose of reducing and resisting stretch, and with the additional benefit of providing a material that is light in weight (Lucas col 3 line 25-30).
The recitation “formed with additive manufacturing” is a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).


    PNG
    media_image2.png
    415
    391
    media_image2.png
    Greyscale


As to claim 2, Aoki as modified discloses the sports glove of claim 1, wherein at least two of (a) the glove back (Aoki, at least the glove back 16 and one or more finger portions include meshwork patterns 20, which are considered to be “a lattice portion,” see fig 1), (b) the finger of the plurality of fingers (Aoki, at least the glove back 16 and one or more finger portions include meshwork patterns 20, which are considered to be “a lattice portion,” see fig 1), or (c) the connecting lacing includes a lattice portion formed with additive manufacturing (The recitation “formed with additive manufacturing” is a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).), wherein each lattice portion comprises an arrangement of a polymer material (this is the result of the modification presented in the rejection of claim 1 above, where Aoki’s lattice portion is obviously modifiable to be an arrangement of a polymer material as taught by Lucas).

As to claim 5, Aoki discloses the sports glove of claim 1, wherein the lattice portion is customizable.  
The recitation “customizable” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Aoki’s lattice portion is capable of and intended to be customized.  For example, as shown in figure 1, the lattice portion could be the entire back of the glove, or as shown in figure 4, the lattice portion could be a portion of the back of the glove, depending on the needs of the intended end user.

As to claim 6, Aoki discloses a baseball or softball glove (“Baseball glove,” title) comprising: a 3-D printed (The recitation “3-D printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).) lattice portion (meshwork patterns 20, which are considered to be “a lattice portion”).
Aoki does not disclose the lattice portion is polymer.
Lucas teaches a similar sports glove (“Soccer goalkeeper glove,” title) comprising a polymer (col 3 line 25 discloses, “ Several working prototypes of glove 10 have been successfully demonstrated using nylon screening for flexible and non-stretchable material 20. A wide variety of screenings materials exist, and screens can be made of various polymer materials that may be satisfactorily flexible and stretch resistant. Screen, mesh, or strand material need not be polymeric, so long as it is sufficiently flexible, durable, and stretch resistant. Preferred screening has strands attached to each other at crossing points and is lightweight and cost effective. It also must be flexible and durable enough to survive countless flexures during hand movements required in play. Mesh dimensions of screening or netting 20 do not appear to be critical, and readily available mesh dimensions appear to be satisfactory.”) lattice portion (Mesh 20 has all of the claimed structure for the “lattice portion” and so is considered to be “a lattice portion” to the degree claimed)).
The purpose of Aoki’s lattice portion is “to reduce stretch of the back leather member” (col 1 line 30-35).
Like Aoki’s lattice portion, the purpose of Lucas’ lattice portion is to use tension resistant and stretch resistant material to “resist any back bending force from ball impact on one of the fingers” (col 1 line 35-55).
Therefore, both the leather material of Aoki and the polymer material of Lucas have the same function, which is to reduce and resist stretch, and the two materials are functional equivalents.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a polymer lattice portion as taught by Lucas, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a polymer lattice portion as taught by Lucas, for the purpose of reducing and resisting stretch, and with the additional benefit of providing a material that is light in weight (Lucas col 3 line 25-30).

As to claim 7, Aoki as modified discloses the baseball or softball glove includes a glove back that includes the 3-D printed polymer lattice portion (this is the obvious result of the combination presented in the rejection of claim 6 above, see annotated Aoki fig 1 below, The recitation “3-D printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).).  

    PNG
    media_image2.png
    415
    391
    media_image2.png
    Greyscale


As to claim 8, Aoki as modified discloses the baseball or softball glove includes one or more fingers that include the 3-D printed polymer lattice portion (this is the obvious result of the combination presented in the rejection of claim 6 above, see annotated Aoki fig 1 below, The recitation “3-D printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).).  

    PNG
    media_image2.png
    415
    391
    media_image2.png
    Greyscale



As to claim 15, Aoki as modified as modified does not disclose the sports glove of claim 1, wherein the lattice portion comprises a plurality of layers.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide additional layers to achieve a plurality of layers, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide additional layers to achieve a plurality of layers, for the purpose of achieving the desired stiffness and air permeability.

As to claim 17, Aoki as modified discloses the baseball or softball glove comprises a glove shell (Aoki 20 is considered to be a glove shell), and wherein the 3-D printed polymer lattice portion forms the entirety of the glove shell (the entirety of Aoki 20 is a lattice portion, The recitation “3-D printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 4483022 A) in view of Lucas, Jr. (US 6772441 B2) as applied to claim 1 above, and further in view of Dueck et al. (US 20180078842 A1, hereinafter, “Dueck”).

As to claim 3, Aoki discloses the sports glove of claim 1, wherein each of the (a) glove back (Aoki, at least the glove back 16 and one or more finger portions include meshwork patterns 20, which are considered to be “a lattice portion,” see fig 1) and (b) the finger of the plurality of fingers (Aoki, at least the glove back 16 and one or more finger portions include meshwork patterns 20, which are considered to be “a lattice portion,” see fig 1) includes a lattice portion formed with additive manufacturing (The recitation “formed with additive manufacturing” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).), wherein each lattice portion comprises an arrangement of a polymer material (this is the result of the modification presented in the rejection of claim 1 above, where Aoki’s lattice portion is obviously modifiable to be an arrangement of a polymer material as taught by Lucas), but does not disclose the connecting lacing includes a lattice portion.  
Dueck teaches a similar sports glove (“Lightweight Ball Glove,” title) including connecting lacing (web portion 215) includes a lattice portion (par. 0028 teaches, “web portion 215 includes a monofilament mesh 218,” and mesh is considered to be a lattice portion).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the connecting lacing of Aoki with mesh connecting lacing as taught by Dueck, and to further provide that mesh as an arrangement of a polymer material as taught by Lucas, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the connecting lacing of Aoki with mesh connecting lacing as taught by Dueck for the purpose of achieving the desired weight for the sports glove (Dueck par. 0028 teaches the mesh web portion 215/ connecting lacing contributes to “a lightweight ball glove design”), and to further provide that mesh as an arrangement of a polymer material as taught by Lucas for the purpose of reducing and resisting stretch, and with the additional benefit of providing a material that is light in weight (Lucas col 3 line 25-30).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 4483022 A) in view of Lucas, Jr. (US 6772441 B2) as applied to claim 1 above, and further in view of Jennings (US 20130167281 A1).

As to claim 11, Aoki as modified does not disclose the sports glove of claim 1, wherein the entire sports glove is made of a polymer lattice structure formed with additive manufacturing.
Aoki does disclose a leather baseball glove (Aoki abstract).
Jennings teaches a similar sports glove (“SOLE BASEBALL GLOVE,” title) and further discloses leather, synthetic leather, and polymer are alternative materials for a baseball glove (para. 0003).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the entire sports glove of polymer as taught by Jennings and to further provide a polymer lattice structure as taught by Lucas, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the entire sports glove of polymer as taught by Jennings for the purpose of reducing the cost of manufacture (Jennings para. 0003) and to further provide a polymer lattice structure as taught by Lucas for the purpose of reducing and resisting stretch, and with the additional benefit of providing a material that is light in weight (Lucas col 3 line 25-30).
The recitation “formed with additive manufacturing” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 4483022 A) in view of Lucas, Jr. (US 6772441 B2) as applied to claim 1 above, and further in view of Valenti (US 9662561 B1).

As to claim 12, Aoki as modified does not disclose a palm region of the sports glove includes an additional lattice portion formed with additive manufacturing, wherein the additional lattice portion comprises an arrangement of a polymer material.
Aoki discloses a padded palm body/ palm region (col 1 line 35-40).
Valenti teaches a similar sports glove (“Baseball/softball glove,” title) including a padded palm section 40 (col 3 line 10-15 discloses it is padded) including a lattice portion (flexible seam 60 is nylon mesh as disclosed in claim 5) formed with additive manufacturing (The recitation “formed with additive manufacturing” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).), wherein the lattice portion comprises an arrangement of a polymer material (nylon as disclosed in claim 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the palm region of Aoki as modified with a lattice portion formed with additive manufacturing, wherein the lattice portion comprises an arrangement of a polymer material as taught by Valenti, for the purpose of acting as a hinge for closure of the glove (Valenti col 3 line 10-15).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 4483022 A) in view of Lucas, Jr. (US 6772441 B2) and Dueck et al. (US 20180078842 A1, hereinafter, “Dueck”) as applied to claim 3 above, and further in view of Valenti (US 9662561 B1).

As to claim 13, Aoki as modified does not disclose the sports glove of claim 3, further comprising a palm region including a lattice portion formed with additive manufacturing, wherein the lattice portion comprises an arrangement of a polymer material, wherein the lattice portion of the palm region is more flexible than the lattice portion of the finger.
Aoki discloses a padded palm body/ palm region (col 1 line 35-40).
Valenti teaches a similar sports glove (“Baseball/softball glove,” title) including a padded palm section 40 (col 3 line 10-15 discloses it is padded) including a lattice portion (flexible seam 60 is nylon mesh as disclosed in claim 5) formed with additive manufacturing (The recitation “formed with additive manufacturing” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).), wherein the lattice portion comprises an arrangement of a polymer material (nylon as disclosed in claim 5), wherein the lattice portion of the palm region is more flexible than the lattice portion of the finger (Valenti’s lattice portion/ flexible seam 60 “acts as a hinge” as disclosed in col 3 line 10-15 and is obviously more flexible than the lattice portion of Aoki in view of Lucas which is intended to add stiffness).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the palm region of Aoki as modified with a lattice portion formed with additive manufacturing, wherein the lattice portion comprises an arrangement of a polymer material, wherein the lattice portion of the palm region is more flexible than the lattice portion of the finger as taught by Valenti, for the purpose of acting as a hinge for closure of the glove (Valenti col 3 line 10-15).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 4483022 A) in view of Lucas, Jr. (US 6772441 B2) and Dueck et al. (US 20180078842 A1, hereinafter, “Dueck”) as applied to claim 3 above, and further in view of Hewitt et al. (US 9446299 B2).

As to claim 14, Aoki as modified discloses the sports glove of claim 3, wherein each finger of the plurality of fingers includes a lattice portion (Aoki fig 1) formed with additive manufacturing (The recitation “formed with additive manufacturing” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).), wherein each lattice portion comprises an arrangement of a polymer material (this is the result of the modification presented in the rejection of claim 1 above, where Aoki’s lattice portion is obviously modifiable to be an arrangement of a polymer material as taught by Lucas), but does not disclose a density of the lattice portion of the finger of the plurality of fingers is different from a density of the lattice portion of another finger of the plurality of fingers.
Hewitt teaches a similar sports glove (“Breathable and adjustable fielding glove,” title) including a lattice portion 116 comprising a plurality of perforations 118, and further including varying the density of the lattice portion (by varying the density, size, and/ or shape of the perforations) at different regions (col 4 line 5-25).
Aoki’s lattice portion and Hewitt’s lattice portion both provide air permeability (Aoki col 1 line 30-35 and Hewitt col 4 line 5-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a density of the lattice portion of the finger of the plurality of fingers is different from a density of the lattice portion of another finger of the plurality of fingers (such as by varying the perforations as taught by Hewitt) for the purpose of providing insulation and/ or breathability to the desired portions of the wearer’s hand.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 4483022 A) in view of Lucas, Jr. (US 6772441 B2) as applied to claim 6 above, and further in view of Dueck et al. (US 20180078842 A1, hereinafter, “Dueck”).

As to claim 9, Aoki as modified does not disclose the glove includes connecting lacing that includes the 3-D printed polymer lattice portion.  
Dueck teaches a similar sports glove (“Lightweight Ball Glove,” title) including connecting lacing (web portion 215) that includes the at least one 3-D printed (The recitation “3-D printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).) lattice portion (par. 0028 teaches, “web portion 215 includes a monofilament mesh 218,” and mesh is considered to be a lattice portion).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the connecting lacing of Aoki with a lattice portion as taught by Dueck and further to provide that lattice portion in a polymer material as taught by Lucas and as set forth in the rejection of claim 6 above, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the connecting lacing of Aoki with a lattice portion as taught by Dueck and further to provide that lattice portion in a polymer material as taught by Lucas and as set forth in the rejection of claim 6 above, for the purpose of achieving the desired weight for the sports glove (Dueck par. 0028 teaches the mesh web portion 215/ connecting lacing contributes to “a lightweight ball glove design”) and for the purpose of reducing and resisting stretch, and with the additional benefit of providing a material that is light in weight (Lucas col 3 line 25-30).

As to claim 10, Aoki as modified discloses a plurality of 3-D printed polymer lattice portions (this is the result of the modification presented in the rejection of claim 6 above, where lattice portions on each of the glove back and one or more fingers as shown in annotated Aoki fig 1, The recitation “3-D printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).);
a glove back (Aoki, at least the glove back 16 and one or more finger portions include meshwork patterns 20, which are considered to be “a lattice portion,” see fig 1), one or more fingers (Aoki, at least the glove back 16 and one or more finger portions include meshwork patterns 20, which are considered to be “a lattice portion,” see fig 1), and wherein -each of the glove back and the one or more fingers includes at least one of the 3-D printed polymer lattice portions (this is the result of the modification presented in the rejection of claim 6 above, lattice portions on each of the glove back and one or more fingers as shown in annotated Aoki fig 1, The recitation “3-D printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).).
Aoki does not disclose connecting lacing including an at least one 3-D printed lattice portion.
Dueck teaches a similar sports glove (“Lightweight Ball Glove,” title) including connecting lacing (web portion 215) including an at least one 3-D printed (The recitation “3-D printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).) lattice portion (par. 0028 teaches, “web portion 215 includes a monofilament mesh 218,” and mesh is considered to be a lattice portion).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the connecting lacing of Aoki with a lattice portion as taught by Dueck, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the connecting lacing of Aoki with a lattice portion as taught by Dueck, for the purpose of achieving the desired weight for the sports glove (Dueck par. 0028 teaches the mesh web portion 215/ connecting lacing contributes to “a lightweight ball glove design”).

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 4483022 A) in view of Lucas as applied to claim 6 above, and further in view of Valenti (US 9662561 B1).

As to claim 16, Aoki as modified discloses the glove comprises a glove back (Aoki 16) and a palm region (Aoki 12), wherein the 3-D printed polymer lattice portion forms at least part of the glove back (this is the result of the modification presented in the rejection of claim 6 above, meshwork patterns 20 as shown in fig 1, The recitation “3-D printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).), but does not disclose the palm region comprises an additional 3-D printed lattice portion.
Aoki discloses a padded palm body/ palm region (col 1 line 35-40).
Valenti teaches a similar sports glove (“Baseball/softball glove,” title) including a padded palm section 40 (col 3 line 10-15 discloses it is padded) including a polymer lattice portion (flexible seam 60 is nylon mesh as disclosed in claim 5, and nylon is a polymer, The recitation “3-D printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the palm region of Aoki with a polymer lattice portion for the purpose of acting as a hinge for closure of the glove (Valenti col 3 line 10-15).

As to claim 18, Aoki as modified discloses a glove shell having a palm region (Aoki 12), but does not disclose the 3-D polymer printed lattice portion forms at least part of the palm region.
Aoki discloses a padded palm body/ palm region (col 1 line 35-40).
Valenti teaches a similar sports glove (“Baseball/softball glove,” title) including a padded palm section 40 (col 3 line 10-15 discloses it is padded) including a lattice portion forming at least part of the palm region (flexible seam 60 is nylon mesh as disclosed in claim 5, and nylon is a polymer, The recitation “3-D printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113(I).)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the palm region of Aoki with a polymer lattice portion for the purpose of acting as a hinge for closure of the glove (Valenti col 3 line 10-15).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 6772441 B2).

As to claim 22, Lucas discloses the sports glove of claim 19, wherein:
the polymer lattice structure in the glove palm has a first density and a first stiffness (this is an inherent feature); the polymer lattice structure in one of the fingers has a second density and a second stiffness (this is an inherent feature).
Lucas does not disclose the first density is less than the second density; and the first stiffness is less than the second stiffness.  
Lucas does disclose providing different materials in different areas of the glove to achieve different functions. Lucas col 5 line 30-50 discloses, “Materials technology may suggest spider web like mesh works that are light and strong and readily bonded to glove fingers to practice the invention. If a mesh work material also provides high friction and can be securely bonded to glove material, then coating 40 can be omitted. If may also be possible to build a finger bracing laminate directly into glove material 19 as a glove is fabricated. This would involve flexible and stretch resistant material on a palm face of the glove and between glove fingers, preferably formed in an initial curvature matching a relaxed posture of the human hand, and anchored at wrist and fingertips to form the necessary back bending resistance. The rest of the glove, including the backside of the hands and fingers could be made of any comfortable material that holds the glove in place. Any preferred arrangement will subject the palm face material of the finished glove to substantial tensile stretching force before allowing back bending of the glove fingers.” Which is a disclosure of providing material that resists bending on the palm face and palm face of fingers and material that is comfortable on the back face and back of fingers.
Furthermore, Lucas col 5 line 50-65 discloses, “Materials technology may suggest spider web like mesh works that are light and strong and readily bonded to glove fingers to practice the invention. If a mesh work material also provides high friction and can be securely bonded to glove material, then coating 40 can be omitted. If may also be possible to build a finger bracing laminate directly into glove material 19 as a glove is fabricated. This would involve flexible and stretch resistant material on a palm face of the glove and between glove fingers, preferably formed in an initial curvature matching a relaxed posture of the human hand, and anchored at wrist and fingertips to form the necessary back bending resistance. The rest of the glove, including the backside of the hands and fingers could be made of any comfortable material that holds the glove in place. Any preferred arrangement will subject the palm face material of the finished glove to substantial tensile stretching force before allowing back bending of the glove fingers.” Which is a disclosure of providing additional mesh material 20 around the thumb and little fingers for additional bending resistance.
Therefore, Lucas recognizes the need to provide the fingers with greater stiffness than the palms, and one of ordinary skill would recognize that providing an area of greater density would also provide greater stiffness.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the polymer lattice structure in one of the fingers such as the thumb and/ or little finger with a greater density than the polymer lattice structure in the glove palm, which will necessarily result in the polymer lattice structure in one of the fingers such as the thumb and/ or little finger with a greater stiffness than the polymer lattice structure in the glove palm as intended by Lucas, for the purpose of comfort and the desired degree of bending resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732